Case 6:20-cr-00089-RBD-LRH Document 164 Filed 03/11/21 Page 1 of 1 PageID 1686




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

 UNITED STATES OF AMERICA

 VS.                                           CASE NO: 6:20-cr-89-RBD-LRH

 JAMES LAPIN



                           JUDGMENT OF ACQUITTAL

         This cause came before the Court for a trial held on March 9, 2021 through

 March 11, 2021. The issues, having been tried and the jury having rendered a

 verdict of not guilty as to Counts One and Two of the Indictment, it is

         ORDERED AND ADJUDGED that the Defendant is hereby acquitted of

 Counts One and Two of the Indictment.

         DONE AND ORDERED in Chambers in Orlando, Florida, on March 11,
 2021.




 Copies furnished to:
 Counsel of Record
